In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00065-CV




         IN RE: TED EUGENE SLANKER, JR.




                   Original Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER
       On June 18, Ted Eugene Slanker, Jr., Relator, filed a petition for writ of mandamus

asking this Court to grant him relief from an order signed June 11, 2013, by the County Court at

Law of Lamar County directing him to pay $3,000.00 per month in spousal support, and

$10,000.00 to opposing counsel for attorney’s fees, expenses, and mediation fees in the

underlying divorce and property proceeding. Along with that petition, Slanker also filed a

motion for temporary relief requesting that this Court stay enforcement of the order pending

decision on the mandamus.

       After reviewing the petition and the motion for temporary relief, this Court is of the

opinion that the temporary relief requested should be granted and the June 11 order stayed

pending the ruling of this Court on the petition.

       Now, therefore, it is ordered that the directive to pay the $3,000.00 per month and

$10,000.00 is stayed, pending this Court’s determination of the petition for writ of mandamus or

further order of this Court.

       IT IS SO ORDERED.

                                                        BY THE COURT

Date: June 19, 2013




                                                    2